DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7-11 are pending and will be examined in the U.S. National stage application.    

Examiner’s Note
The Abstract, specification, and drawings filed by Applicants on September 21, 2020 that do not have international application headers (i.e., WO designations at the top of these pages) are what is used for examination and/or what is cited in the examination of Claims 7-11 below.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 					
				reference character “4” has been used to designate both the air-cooled motor shown in PRIOR ART Fig. 1 and the oil-cooled motor shown in Fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	OIL-INJECTED SCREW COMPRESSOR INSTALLATION HAVING OIL-COOLED MOTOR DRIVING SCREW COMPRESSOR ELEMENT

The disclosure is objected to because of the following informalities:
		The phrase “Figure: 3.” described at the bottom of the Abstract needs to be removed.    
Appropriate correction is required.


Claim Objections
The following claim is are objected to because of the following informality:  			Independent Claim 7 is written in paragraph form that includes a plurality of elements (e.g., frame, screw compressor element, electrical cabinet, oil separator vessel, air cooling module, and minimum pressure valve).  To enhance the clarity of Claim 1 these distinct structural elements need to be set off by line indention (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”, MPEP 608. 01(i), also see 37 CFR 1.75(i) and MPEP 608.01(m)),    
		“Oil-injected screw compressor installation” (Claim 10, line 1 and Claim 11) should be ‘The oil-injected [[
		“the screw compressor element (1)” (Claim 11, line 2) should be ‘the screw compressor element (3) [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claim 7 and claims dependent thereon 
	The phase “the cooling module being placed such that this is laterally over and perpendicular to the compressor element” is described for the PRIOR ART installation shown in PRIOR ART Fig. 1 of the specification, however, it is not described as such for Applicants’ invention (Figs. 2-4).  In contrast, the cooling module (8, Figs. 2 and 3) of the invention (p. 8, lines 16-19) is described to be disposed perpendicular to a longitudinal direction X-X as shown in Fig. 3 which is not the same as the cooling module being “laterally over…the compressor element”.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 10
	The element “the compressed gas” has improper antecedent basis.  One way to overcome the rejection is to further amend Claim 10 to recite ‘a [[
	The phrase “for this dryer is coupled, or can be coupled, to the aforementioned underframe” makes the claim indefinite in that it is not understood how a dryer that is already coupled to the aforementioned underframe as initially recited can then also be able to be coupled to the aforementioned underframe at the same time.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected, as best understood in relation to the 35 U.S.C. 112 rejections described above, under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of CN205190218U (Huang et al.; published on April 27, 2016) (HUANG) (the citations to CN205190218U reference the English Machine translation of CN205190218U which is provided for Applicants’ convenience).
	In reference to Claim 7, AAPA teaches:  
		An oil-injected screw compressor installation (PRIOR ART Fig. 1 of the specification) including a frame (frame 2, p. 7, line 18, PRIOR ART Fig. 1), a screw compressor element (screw compressor element 3, p. 7, lines 18 and 19), electrical cabinet (electrical cabinet 6, p. 7, line 22), oil separator vessel (oil separator vessel 5, p. 7, line 22) and an air-cooled cooling module (8, p. 7, line 28), wherein on one side (one half 2a, p. 7, line 18) of the frame (2), the screw compressor element (3) is placed horizontally (“screw compressor element placed horizontally”, p. 7, lines 18-20) and with the electrical cabinet (6), the oil separator vessel (5) and the air-cooled cooling module (8) being placed on the other side (other half 2b, p. 7, line 23) of the frame (2), with the cooling module (8) being placed such that this is laterally over and perpendicular to the compressor element (3) and the air (9) sucked in by the cooling module (8); and that the oil-injected screw compressor installation  (the classic, known oil compressor installation 1 of PRIOR ART Fig. 1, p. 7, lines 14-16) is further provided with a minimum pressure valve (minimum pressure valve 7, p. 7, lines 25 and 26) with this minimum pressure valve (7) being mounted on the air-cooled cooling module (8, p. 7, lines 25 and 26).  
While AAPA teaches an air-cooled cooling module that sucks in air (implied by the name of the element “air-cooled cooling module” which requires air to cool the module) AAPA does not explicitly teach that the air sucked in by the cooling module will flow between the electrical cabinet and the cooling module.  
HUANG teaches a compressor of oil depot (title, Abstract, Figs. 1-4) that includes a screw compressor (the sentence after the header “Technical field” on p. 1 HUANG) and a cooler (cooler 5, paragraph in the middle of p. 2) in connection with a fan (fan 6, paragraph in the middle of p. 2).  If the orientation of HUANG’s fan relative to the cooler as shown in Figs. 1 and 2 in HUANG is utilized in a similar location on the cooler of the AAPA (i.e., the fan being  disposed on the rearward side of air-cooler module as shown in PRIOR ART Fig. 1 adjacent the space between the air-cooler module (8) and the electrical cabinet (6)) the air sucked in by the cooling module via this fan orientation would draw air for cooling the air-cooled cooling module that would flow between the electrical cabinet and the air-cooled cooling module.  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) to have air sucked in by the cooling module to flow between the electrical cabinet and the cooling module as taught by HUANG and incorporate such a fan and its orientation into the air cooling module of AAPA’s installation for at least the benefit of providing a continuous supply of cooling air to keep the air-cooling module at a cooled temperature so that the air-cooling module properly functions in AAPA’s installation.    
	In reference to Claim 10, AAPA does not teach a dryer for drying the compressed gas and features associated therewith.  HUANG teaches a compressor of oil depot (title, Abstract, Figs. 1-4) that includes a dryer (dryer 11, fourth full paragraph under the DRAWINGS section on p. 2) for drying the compressed gas and with a separate, additional underframe (the underframe shown at the bottom of Fig. 3 where dryer 11 is positioned is at a separate, different section of underframe, than for example, the underframe section the oil and gas tank 12 is placed upon) for this dryer that is coupled to the aforementioned underframe (Fig. 3).  

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and HUANG, and further in view of US2008/0044307 (Koeck; published on February 21, 2008) (KOECK).  
	In reference to Claims 8 and 9, AAPA and HUANG teach a compressor and an underframe as previously described above, however, AAPA and HUANG do not teach a valve manifold and features associated therewith.  KOECK teaches a compressor system (title, Abstract, Figs. 1-3) that includes a valve manifold (second housing part 14 of the compressor 1) in which all oil filters and thermostats are contained (¶ 0018, lines 3-6) and the valve manifold (14) is directly attached to the compressor unit 1.  The PHOSITA would understand that such a positioning of the second housing for the auxiliary components of the system in the modified system of AAPA and HUANG would result in the second housing part/valve manifold being on the same side of the underframe as the screw element to which the second element is attached.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a second housing part/valve manifold that houses the auxiliary components as taught by KOECK and incorporate such features in to the modified system of AAPA and HUANG so that the manifold is on the same side of the underframe as the screw compressor element being directly connected to the screw compressor element for the benefit of properly housing the auxiliary components within the system for efficient integration of these parts that also allows for enhanced control and operating efficiency for the compressor as expressly described by KOECK (¶ 0016, last four lines and ¶ 0017, last three lines, and ¶ 0018).  
	In reference to Claim 11, AAPA and HUANG teach a motor (4, p. 7, line 20,  PRIOR ART Fig. 1 of HUANG).  AAPA and HUANG do not teach and/or specifically call out that the screw compressor element is driven by an oil-cooled motor.  KOECK teaches a compressor system (title, Abstract, Figs. 1-3) that includes an oil-cooled motor (hydraulic motor 2 drives compressor unit 1 and is operable with oil line 4 that provides a certain amount of cooling with the movement of oil therethrough, ¶ 0028, lines 1-3 and ¶ 0029, lines 1-3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an oil-cooled motor as taught by KOECK and incorporate this kind of motor to replace the motor of AAPA and HUANG for the benefit of having an alternative motor that is still effective to drive the screw compressor element based on the requirements of the screw compressor installation and its application of need.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US2018/0283380, US2017/0298937, US2010/0166571, and US2018/0291904 show elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday September 7, 2021

/Mary Davis/Primary Examiner, Art Unit 3746